DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the wording in line 6 should be clarified.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0239731 AND US 10,328,492.

    PNG
    media_image1.png
    162
    159
    media_image1.png
    Greyscale
Both US '731 and US '492 disclose embodiments in Figs. 1 and 4 of a metal powder producing apparatus comprising a melted metal supplying part (elements 2 and 5) capable of discharging a melted metal (element Q), a cylinder body provided below the melted metal supplying part (elements 3 or 31), and a cooling liquid layer forming part (element 4 or 41) capable of forming a flow of a cooling liquid for cooling the melted metal discharged from the melted metal supplying part along an inner circumference face of the cylinder body (element S1), wherein the cooling liquid layer forming part (element 4 or 41) has a primary pressure reservoir (arrow to area in reproduced Fig. 1 below) provided on an outer circumference part of the cylinder body.

The normal operation of this apparatus would inherently result in the claimed method being performed; see MPEP 2112.02(I).  The cooling fluid would have to flow upwards in order to cross over the lip shown in the figure above.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,180,539.
US '539 discloses embodiments in Figs. 1, 2, and 4-6 that are metal powder producing apparatuses comprising a melted metal supplying part (element 2) capable of discharging a melted metal (element 22), a cylinder body provided below the melted metal supplying part (element 1), and a cooling liquid layer forming pipe (element 7) has a primary pressure reservoir at pipe outlet (element 8) provided on an outer circumference part of the cylinder body.  The normal operation of this apparatus would inherently result in the claimed method being performed; see MPEP 2112.02(I).  The cooling fluid would have to flow upwards in order to cross over the lip shown in the cited figures.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738